IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-9,280-05 and 9,280-06


EX PARTE CLYDELL MORGAN, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS 
CAUSE NUMBERS 07-08-18,333-CR AND 08-04-18467-CR IN THE 82nd  
JUDICIAL DISTRICT COURT
ROBERTSON COUNTY 


 Per Curiam.


O R D E R

 These are applications for writs of habeas corpus that were transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of unlawful possession of a firearm by a felon and murder
and his sentences were assessed at twenty-five years' confinement in each cause.  No direct
appeals were taken. 
	The trial court's findings of fact regarding the Applicant's ineffective assistance of
counsel and denial of counsel claims are supported by the record and relief is denied.  After
a review of the record, we find that Applicant's remaining claims are without merit and they
are also denied.  
DELIVERED: December 9, 2009
DO NOT PUBLISH